Citation Nr: 1028016	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left ankle disorder, 
claimed as residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran served on active duty from April 1962 to February 
1970 and from June 1970 to October 1983.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The 
appeal was remanded for additional development in November 2007.


FINDING OF FACT

The competent medical evidence shows that the Veteran's left 
ankle disorder is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a left 
ankle disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a left ankle disorder was incurred in 
service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required.

Service Connection

The Veteran seeks service connection for a left ankle disorder.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed. 

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 38 
C.F.R. § 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).
 
The Veteran has a current diagnosis of a left ankle disorder, as 
reflected in private and VA medical records.  His most recent 
diagnosis was of left ankle arthritis at the August 2009 VA 
examination.  The next question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease and 
whether there is a nexus between the current injury and service.

None of the records from the Veteran's first period of service 
are associated with the claims file.  When, as here, at least a 
portion of the service records cannot be located, through no 
fault of the Veteran, VA has a "heightened" obligation to more 
fully discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he broke his left ankle during his 
first period of service in 1963.  According to the Veteran, he 
injured the ankle while jumping out of an airplane in Germany.  
It was fractured and put into a cast.  Service personnel records 
do show the Veteran was stationed in Germany at that time.  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge, such as injuring in his ankle in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  The Veteran is certainly 
competent to report that he was told his ankle was fractured and 
that he was put into a cast. 

The Veteran's claim of a broken ankle is supported by the medical 
diagnosis at the August 2009 VA examination.  Radiologic 
examination showed no fractures but considerable soft tissue 
swelling.  The examiner found that the radiologic examination was 
consistent with an old fracture since it showed osteophytes.  
Left ankle arthritis was diagnosed.  The examiner found that the 
Veteran's pain was consistent with gout and not post-traumatic 
arthritis.  However, the examiner opined that the Veteran's in 
service injury may contribute some amount to the current pain.

The Board finds that this examination is affirmative evidence of 
a relationship between the Veteran's current left ankle disorder 
and service.  Although there may have been additional injuries to 
the ankle since service, the medical evidence indicates that the 
in service injury contributes to the current disability.  There 
is no evidence in the file which is negative or which otherwise 
refutes the Veteran's claim and the findings of the VA examiner.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; however, 
such development would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to 
accord the benefit of the doubt is triggered when the evidence 
has reached such a stage of balance.  In this matter, the Board 
is of the opinion that this point has been attained.  As a state 
of relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for a left ankle disorder will be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

ORDER

Service connection for a left ankle disability is granted.



____________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


